Citation Nr: 0329939	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the right chest.

2.  Entitlement to service connection for residuals of a 
mouth injury with loss of teeth due to shrapnel injury.

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the right knee.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
kidney disorder.

5.  Entitlement to an increased rating for a history of 
lesion of the right foot with small residual scar, currently 
evaluated as 10 percent disabling. 

6.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right fifth finger.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1954.  He served in Korea and was awarded the Combat 
Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Jackson, 
Mississippi which, in pertinent part, denied service 
connection for residuals of a shrapnel wound to the right 
chest, residuals of a mouth injury with loss of teeth due to 
shrapnel injury, residuals of a shrapnel wound to the right 
knee, and for kidney stones.  The RO also denied an increase 
in a 10 percent rating for a history of lesion of the right 
foot with small residual scar, and denied an increase in a 
noncompensable rating for residuals of fracture of the right 
fifth finger.  

A hearing was held before a decision review officer at the RO 
in October 2002.  The veteran initially requested a Board 
videoconference hearing, but by a statement dated in May 
2003, he withdrew his hearing request.

In an unappealed February 1988 decision, the RO denied 
service connection for a kidney disorder.  That decision is 
final.  Thus, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  

In August 2001, the RO denied the claim for service 
connection for kidney stones on the merits.  Although, the RO 
apparently determined that new and material evidence was 
presented to reopen the claim, this determination is not 
binding on the Board.  The Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).


REMAND

Although further delay is regrettable, additional development 
is necessary prior to Board review of the claims.

The veteran's most recent VA examination took place in March 
2001.  Since that time he has received treatment for hand and 
foot disabilities.  Given the length of time since the last 
VA examination, and the evidence of a change in the 
condition, the veteran must be afforded new examinations to 
evaluate his disabilities of the right foot and right fifth 
finger.  38 U.S.C.A. § 5103A(d) (West 2002).  New criteria 
for rating finger disabilities have also become effective 
since the March 2001 examination.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230 (2002).

The criteria for rating skin disorders were also revised, 
effective August 30, 2002.  The RO has not considered the new 
criteria in its evaluation of the veteran's claim for an 
increased rating for his service-connected scar of the right 
foot, and such should be done prior to appellate 
consideration of this claim.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed.Cir. 2003); Wanner v, Principi, 17 Vet. App. 4, 9 
(2003). 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran is claiming service connection for residuals of 
injuries that he asserts were sustained in combat.  The award 
of the Combat Infantryman Badge establishes that he served in 
combat, and his claimed injuries are consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  He asserts that he has current disability from the 
injuries sustained in service.  An examination is needed to 
determine whether he has current disability from the reported 
injuries.

The claims folder contains a notice of VA hospital admission 
dated in February 1974.  The notice shows that he was being 
treated for urethral obstruction.  The report of this 
hospitalization is not of record, but could be relevant to 
his claim for service connection for kidney stones.

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a letter dated in March 2001, the RO attempted to comply 
with the notice requirements of 38 U.S.C.A. § 5103(a) with 
regard to the claims other than the knee disability.  This 
notice limited the time for submitting necessary evidence to 
60 days from the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain the records 
pertaining to the veteran's VA 
hospitalization for treatment of urethral 
obstruction in February 1974.

3.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current severity of his 
service-connected lesion of the right 
foot with small residual scar.  All 
indicated tests and studies are to be 
performed.  The examiner should also note 
any limitation of function caused by the 
scar, as well as its size, and whether it 
is painful tender, deep (associated with 
underlying soft tissue damage).

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
residuals of fracture of the right fifth 
finger.  The examiner should note whether 
any joint of the finger is ankylosed, and 
if so, note the angle at which it is 
ankylosed.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

5.  The RO should afford the veteran an 
examination to determine whether he has 
current disability from wounds of the 
right chest, mouth, and right knee.  The 
examiner should review the claims folder 
and note such review in the examination 
report.  Accepting the veteran's reports 
of injuries during combat in the Korean 
War, the examiner should describe any 
current disability of the chest, mouth, 
and knees that could be related to such 
injury.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause could 
result in denial of his claims.

6.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for residuals of a 
shrapnel wound to the right chest, 
residuals of a mouth injury with loss of 
teeth due to shrapnel injury, and 
residuals of a shrapnel wound to the 
right knee, the application to reopen a 
claim for service connection for a kidney 
disorder, and the claims for increased 
ratings for a disability of the right 
fifth finger and a scar of the right 
foot.  In its adjudication of the issue 
of entitlement to an increased rating for 
a scar of the right foot, the RO should 
apply the new rating criteria for skin 
disorders, which became effective August 
30, 2002.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


